NUMBER 13-09-00060-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


         IN RE SABAL PALM RURAL HEALTH CLINIC, INC.,
    LORENZO R. PELLY, M.D., AND VALLEY DOCTORS CLINIC, PLLC


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Yañez and Benavides
                      Memorandum Opinion Per Curiam1

        Relators, Sabal Palm Rural Health Clinic, Inc., Lorenzo R. Pelly, M.D., and Valley

Doctors Clinic, PLLC, filed a petition for writ of mandamus on February 9, 2009, seeking

to compel the trial court to vacate its order requiring relators to produce, no later than

January 28, 2009, their income tax returns for a period of six years.

        The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relators have not shown themselves entitled to the relief sought.



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP. P. 52.8(a).

                                                     PER CURIAM


Memorandum Opinion delivered and
filed this 9th day of February, 2009.




                                          2